anyNotice of Allowance
This Notice is responsive to Applicant’s amendment filed 6/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, and 6-23 are pending.
Claims 2-3 and 5 are cancelled.
Claims 1, 4, and 6 are currently amended.

Response to Arguments
As noted in the Examiner’s Summary of the Interview 8-Jun-2022, the Examiner agrees that old claim 3 (now new claim 1) overcomes the prior art of record. As such, the 103 rejections of all claims are withdrawn.

Additionally, claim 4 has been appropriately marked with changes and claim 5 has been cancelled, thus the objections to claims 4-5 are withdrawn and/or moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 6/27/2022.

Please amend claim 10 as follows:
10.   (Previously Presented) The plasma processing apparatus of .

Allowable Subject Matter
Claims 1, 4, and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or reasonably suggest the limitation: “each of the plurality of wirings extends downward from one end connected to a corresponding terminal among the plurality of terminals through a hole formed in the lower electrode, and laterally extends toward the central axis through the region, and then extends to the outside of the chamber body through the inner bore of the conductor pipe” in the context of the other limitations of the claim.
Particularly, the Examiner agrees with the Applicant that one of ordinary skill in the art would not be motivated to combine the heating wires of Yang with the apparatus of Koshimizu in the same way as the instant Application. The region surrounding the capacitance coupling unit #28 of Koshimizu (see Figs. 2A-B) does not provide a suitable region for extending heating wires downward and laterally inward as required of the claim, since such a combination would frustrate the purpose of the coupling unit #28. The prior art of record does not appear to teach an apparatus similar to Koshimizu that would render such a combination obvious and meet the limitations of the claim, thus the Examiner has indicated that claim 1 (and claims dependent thereon) are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718